Exhibit 10.1

 

WAIVER TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS WAIVER TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as of March 8,
2013 (this “Waiver”), is made by and among JTH HOLDING, INC., a Delaware
corporation (the “Borrower”), SUNTRUST BANK, in its capacity as administrative
agent (the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement defined below) and as issuing bank (the “Issuing Bank”) and swingline
lender (the “Swingline Lender”), the Lenders party hereto, JTH TAX, INC., a
Delaware corporation (“JTH”), LTS PROPERTIES, LLC, a Virginia limited liability
company (“Properties”), LTS SOFTWARE INC., a Virginia corporation (“Software”),
WEFILE INC., a Virginia corporation (“Wefile”), JTH FINANCIAL, LLC, a Virginia
limited liability company (“JTH Financial”), and JTH PROPERTIES 1632, LLC, a
Virginia limited liability company (“1632,” and together with JTH, Properties,
Software, Wefile and JTH Financial, collectively, the “Subsidiary Loan Parties,”
and together with the Borrower, collectively, the “Loan Parties,” and
individually, a “Loan Party”).

 

RECITALS:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Revolving Credit and Term Loan Agreement, dated as of April 30, 2012, as
amended by the Waiver and Amendment to Revolving Credit and Term Loan Agreement,
dated as of December 19, 2012, as amended by the Supplement and Joinder
Agreement, dated as of December 28, 2012 (as further amended, supplemented,
amended and restated or otherwise modified through the date hereof, the “Credit
Agreement”).  Capitalized terms defined in the Credit Agreement and undefined
herein shall have the same defined meanings when such terms are used in this
Waiver;

 

WHEREAS, as of the end of the Fiscal Quarter ending January 31, 2013, the
Leverage Ratio of the Borrower exceeded the level then required by Section 6.1
of the Credit Agreement, and, accordingly, the Borrower was not in compliance
with that requirement (the “Specified Failure”);

 

WHEREAS, the Borrower and the other Loan Parties have requested that the
Administrative Agent and the Lenders waive their right to declare any Default or
Event of Default with respect to the Specified Failure; and

 

WHEREAS, pursuant to Section 10.2(b) of the Credit Agreement, the Administrative
Agent and the Required Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to grant a limited waiver with respect to the Specified
Failure.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

1.             Incorporation of Recitals.  The foregoing recitals to this Waiver
are incorporated in and made a part of this Waiver to the same extent and the
same effect as if fully set forth herein.

 

--------------------------------------------------------------------------------


 

2.             Waiver.  Subject to the terms and conditions of this Waiver
(including, without limitation the following clauses (a) and (b)), each of the
Lenders and the Administrative Agent hereby waives its right to declare a
Default or an Event of Default under Sections 5.1(c), 5.2, 6.1, 8.1(d)  or
8.1(e) of the Credit Agreement with respect to the Specified Failure.  The
foregoing shall not relieve the Borrower or any other Loan Party of their
obligations to comply with the provisions of Sections 5.1(c), 5.2, 6.1,
8.1(d) or 8.1(e) of the Credit Agreement other than with respect to the
circumstances of the Specified Failure.  The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a)           as soon as available and in any event not later than April 1,
2013, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of February 28, 2013 and the related unaudited consolidated
statement of income and consolidated statement of cash flows of the Borrower and
its Subsidiaries for such period; and

 

(b)           concurrently with the delivery of the financial statements
referred to in clause (a) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Borrower
reflecting a calculation of the Leverage Ratio of not greater than 4.00:1.0;
provided, however, for this purpose, the determination of the Leverage Ratio
(and all component definitions thereof) shall be at and based upon the period of
twelve consecutive fiscal months ending February 28, 2013.

 

3.             No Implied Waivers.  Each of the Borrower and each other Loan
Party acknowledges and agrees that the limited, express waiver contained herein
shall not constitute a waiver, express or implied, of any other Default, Event
of Default, covenant, term or provision of the Credit Agreement or any of the
other Loan Documents, nor shall it create any obligation, express or implied, on
the part of the Administrative Agent or any other Lender to waive, or to consent
to any amendment of, any existing or future Default, Event of Default or
violation of any covenant, term or provision of the Credit Agreement or any of
the other Loan Documents.  The Administrative Agent and the Lenders shall be
entitled to require strict compliance by the Borrower and the other Loan Parties
with the Credit Agreement and each of the other Loan Documents, notwithstanding
the limited, express waiver contained herein, and nothing herein shall be deemed
to establish a course of action or a course of dealing with respect to requests
by the Borrower or any other Loan Party for waivers or amendments of any
Default, Event of Default, covenant, term or provision of the Credit Agreement
or any of the other Loan Documents.

 

4.             Conditions to Effectiveness of this Waiver.  This Waiver and the
limited waiver contained herein shall become effective on the date (the “Waiver
Effective Date”) when each of the conditions set forth below shall have been
fulfilled to the satisfaction of the Administrative Agent:

 

(a)           The Administrative Agent shall have received counterparts of this
Waiver, duly executed and delivered on behalf of the Borrower and the other Loan
Parties.

 

(b)           Other than the Specified Failure, no event shall have occurred and
be continuing that constitutes an Event of Default, or that would constitute an
Event of Default but for the requirement that notice be given or that a period
of time elapse, or both.

 

2

--------------------------------------------------------------------------------


 

(c)           All representations and warranties of the Borrower contained in
the Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects at the Waiver Effective Date as if made on and as of such
Waiver Effective Date, except that (a) any representation or warranty relating
to any financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents and (b) each other representation or
warranty expressly stated to be made as of the Closing Date shall not be deemed
to have been repeated as of any date other than the Closing Date.

 

(d)           The Borrower shall have delivered to the Administrative Agent
(1) certified copies of evidence of any corporate and company actions taken by
the Borrower and the other Loan Parties to authorize the execution and delivery
of this Waiver, (2) certified copies of any amendments to the articles or
certificate of incorporation, bylaws, partnership certificate or operating
agreement of the Borrower and each other Loan Party since December 28, 2012,
(3) a certificate of incumbency for the officers or other authorized agents or
partners of the Borrower and each other Loan Party executing this Waiver and
(4) such additional supporting documents as the Administrative Agent or counsel
for the Administrative Agent reasonably may request.

 

(e)           All documents delivered pursuant to this Waiver must be of form
and substance satisfactory to the Administrative Agent and its counsel, and all
legal matters incident to this Waiver must be satisfactory to the Administrative
Agent’s counsel.

 

5.             Amendment Only; No Novation; Modification of Loan Documents. 
Each of the Borrower and each other Loan Party acknowledges and agrees that this
Waiver only amends the terms of the Credit Agreement and the other Loan
Documents and does not constitute a novation, and each of the Borrower and each
other Loan Party ratifies and confirms the terms and provisions of, and its
obligations under, the Credit Agreement and the other Loan Documents in all
respects.  Each of the Borrower and each other Loan Party acknowledges and
agrees that each reference in the Loan Documents to any particular Loan Document
shall be deemed to be a reference to such Loan Document as amended by this
Waiver.  To the extent of a conflict between the terms of any Loan Document and
the terms of this Waiver, the terms of this Waiver shall control.

 

6.             Successors and Assigns.  This Waiver shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Lenders and
the Administrative Agent and their respective successors and assigns.

 

7.             No Further Amendments.  Nothing in this Waiver or any prior
amendment to the Loan Documents shall require the Administrative Agent or any
Lender to grant any further amendments to the terms of the Loan Documents.  Each
of the Borrower and each other Loan Party acknowledges and agrees that there are
no defenses, counterclaims or setoffs against any of their respective
obligations under the Loan Documents.

 

8.             Representations and Warranties.  Each of the Borrower and each
other Loan Party represents and warrants that this Waiver has been duly
authorized, executed and delivered by it in accordance with resolutions adopted
by its board of directors or comparable managing body.

 

3

--------------------------------------------------------------------------------


 

All other representations and warranties made by the Borrower and each other
Loan Party in the Loan Documents are incorporated by reference in this Waiver
and are deemed to have been repeated as of the date of this Waiver with the same
force and effect as if set forth in this Waiver, except that (a) any
representation or warranty relating to any financial statements shall be deemed
to be applicable to the financial statements most recently delivered to the
Administrative Agent in accordance with the provisions of the Loan Documents and
(b) each other representation or warranty expressly stated to be made as of the
Closing Date shall not be deemed to have been repeated as of any date other than
the Closing Date.  Each of the Borrower and each other Loan Party represents and
warrants to the Administrative Agent, the Lenders and the Issuing Bank that,
after giving effect to the terms of this Waiver, no Default has occurred and
been continuing.

 

9.             Confirmation of Lien.  Each of the Borrower and each other Loan
Party hereby acknowledges and agrees that the Collateral is and shall remain in
all respects subject to the lien, charge and encumbrance of the Credit Agreement
and the other Loan Documents and nothing herein contained, and nothing done
pursuant hereto, shall adversely affect or be construed to adversely affect the
lien, charge or encumbrance of, or conveyance effected by the Loans or the
priority thereof over other liens, charges, encumbrances or conveyances.

 

10.          Ratification.  The terms of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are ratified and affirmed by
the Borrower and each other Loan Party.

 

11.          Fees and Expenses.  The Borrower agrees to pay all out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
fees, charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the preparation and administration of this
Waiver.

 

12.          Severability.  Any provision of this Waiver held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.          Governing Law.  This Waiver shall be construed in accordance with
and be governed by the law (without giving effect to the conflict of law
principles thereof) of the Commonwealth of Virginia.  THIS WAIVER WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
VIRGINIA.

 

14.          Counterparts.  This Waiver may be executed by one or more of the
parties to this Waiver on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  It shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on more than one counterpart.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective duly authorized representatives all as of the day
and year first above written.

 

 

BORROWER:

 

 

 

JTH HOLDING, INC., a Delaware corporation

 

 

 

By:

/s/Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

JTH TAX, INC., a Delaware corporation

 

 

 

By:

/s/Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

LTS PROPERTIES, LLC, a Virginia limited liability company

 

 

 

By:

JTH TAX, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/Mark F. Baumgartner

 

 

Mark F. Baumgartner

 

 

Vice President and Chief Financial Officer

 

 

 

LTS SOFTWARE INC., a Virginia corporation

 

 

 

By:

/s/Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Chief Financial Officer

 

 

 

WEFILE INC., a Virginia corporation

 

 

 

By:

/s/Kathleen Curry

 

Name:

Kathleen Curry

 

Title:

President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

JTH FINANCIAL, LLC, a Virginia limited liability company

 

 

 

By:

JTH HOLDING, INC., a Delaware corporation

 

 

 

 

By:

/s/Mark F. Baumgartner

 

 

Mark F. Baumgartner

 

 

Vice President and Chief Financial Officer

 

 

 

JTH PROPERTIES 1632, LLC, a Virginia limited liability company

 

 

 

By:

JTH FINANCIAL, LLC, a Virginia limited liability company, Manager

 

 

 

By:

JTH HOLDING, INC., a Delaware corporation

 

 

 

 

By:

/s/Mark F. Baumgartner

 

 

Mark F. Baumgartner

 

 

Vice President and Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank and as Swingline Lender

 

 

 

By:

/s/David A. Bennett

 

Name:

David A. Bennett

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SUNTRUST BANK, as Lender

 

By:

/s/David A. Bennett

 

Name:

David A. Bennett

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA, as Lender

 

 

 

By:

/s/Toby Haggerty

 

Name:

Toby Haggerty

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/Jundie Cadiena

 

Name:

Jundie Cadiena

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as Lender

 

 

 

By:

/s/S. Hearst Vann

 

Name:

S. Hearst Vann

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/Duncan S. Owen III

 

Name:

Duncan S. Owen III

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/Paula Smith

 

Name:

Paula Smith

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/Joseph Chirico

 

Name:

Joseph Chirico

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/Elizabeth Armstrong

 

Name:

Elizabeth Armstrong

 

Title:

Director

 

--------------------------------------------------------------------------------